LIGON, J.
In tbe declaration before ns, tbe plaintiff below has set out tbe agreement between himself and tbe defendant at length, averring all its stipulations; but in assigning breaches, has confined himself to a violation and non-performance of one part of tbe agreement only, viz: that tbe defendant, without any sufficient cause, refused to continue him in its service for tbe period of three years, tbe term for which be was employed by it. By means of this breach of tbe agreement, be avers be has been thrown out of employment, and sustained damages to a large amount.
Had this count in tbe declaration closed here, there could be no doubt of its sufficiency, and freedom from all exception. For all that is required in declarations on agreements of this kind is, that they set forth a good and sufficient cause of action; and here we have an averment of performance, and readiness to perform tbe agreement to serve tbe defendant for tbe term of three years, accompanied by tbe further averment that tbe defendant below deprived him of bis place and discharged him without cause. Tbe law requires, that both in setting out tbe agreement, and assigning tbe breach, enough must be placed on tbe record to show that tbe contract has been broken; and that the plaintiff bad a cause of action. Breckenridge v. Lee, 3 Bibb, 330; Hard v. Trimble, 3 Marsh. 533; Watts, Ex’r, v. Sheppard, 2 Ala. Rep. 426. In assigning tbe breach, it is not necessary to use tbe precise terms of tbe agreement sued on, but it is sufficient to state tbe intention of tbe parties, as it may be collected from tbe instrument itself. 10 Wheat. 449; 5 Mod. 133; 10 Mod. 150. Nor is it necessary that tbe breach assigned should negative tbe performance of tbe defendant’s contract in every particular; if it has been performed in part, it is enough to aver a non-performance of tbe residue. Dale v. Roosevelt, 9 Cow. Rep. 308.
Although in assigning a breach, tbe plaintiff must do it in *477sucb terms as to show that tbe defendant bas broken his contract, in consequence of which a right of action has accrued to him, yet a mere informal matter, superadded to a good breach, would not be a fatal objection on general demurrer. 5 East. 270; 5 B. & C. 284. It would be regarded as sur-plusage, furnishing no ground for demurrer, the maxim being, utile per inutile non vitiatur. Stephens’ Pleadings, 422.
We must apply these general rules to the declaration before us- It has been shown that the breach assigned is sufficient to warrant a recovery, but it is argued for the plaintiff in error, that the declaration is rendered defective because the pleader had added the words “ and has lost and been deprived of a large sum of money, to-wit, five hundred dollars, for expenses incurred in removing from said city of Montgomery aforesaid, back again to said city of Boston.” This is a mere deduction of a right to particular damages, arising from the breach previously assigned, and can only be regarded as sur-plusage. It cannot affect the breach assigned, which is full and complete without it, and it may befstricken out, or disregarded, 2 Ala. 425.
There is no error in the record, and the judgment of the Circuit Court must be affirmed.